DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The terminal disclaimer filed February 22, 2022 has been approved. Therefore, the Double Patenting rejection to claims 1 and 4 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see pp.5-7, filed February 22, 2022, with respect to the rejection(s) of independent claim(s) 1 under 35 U.S.C. § 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US 2004/0019270) in view of Eran et al. (US 2010/0217123) further in view of Schwartz et al. (US Patent No. 5,474,073).

Regarding claim 1 Takeuchi discloses an ultrasound apparatus comprising: 
an imaging probe (ultrasonic probe – Figure 1, [0003, 0009]); and 
a user-guidance processor (Position Detection Processor 14 in combination with Navigation Processor 33) configured for dynamically arranging presentation of feedback for guiding manual adjustment of a location, and orientation, associated with said probe (Figure 7A shows Display 28, which dynamically presents visual feedback for guiding the adjustment of the probe via probe movement information 46; probe movement information 46 provides guidance on how a user must adjust the probe in order to meet a target position and posture – [0060-0061]), said arranging selectively based on comparisons between fields of view of said probe and respective results of image data acquired via said probe (the amount of movement the probe needs to be adjusted is provided by the probe movement information 46 and it is selected by comparing current image 41 and reference image 42 – Figure 7A; note current image 21 is being interpreted as the field of view of the probe and reference image 42 is being interpreted as the image data acquired via the probe); wherein the feedback further comprises an indicator to a user for probe movement (probe movement information 46 in Figure 7A indicates how a probe should be moved).
However, fails to explicitly disclose comparing fields of view of a probe and respective results of segmenting image data; and wherein the feedback further comprises an indicator to a user to pause movement of the probe.
In his disclosure Eran teaches comparing fields of view of a probe and respective results of segmenting image data (Figure 2B illustrates ultrasonography image at 251 which is the image in the field of view of probe 99 in Figure 1; image 251 goes through a segmentation process at 253 and finally a matching process is performed at 255 based on the segmented image data and the image data obtained at 254, which is a registered version of image 151; it is noted the matching process is being interpreted as the comparing process).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Eran into the teachings of Takeuchi because such incorporation yields the predictable result of increasing the accuracy of identifying an organ or part of the organ in the image and therefore increasing the accuracy of the determination of location of the probe.
However, fails to explicitly disclose the feedback further comprises an indicator to a user to pause movement of the probe.
In his disclosure Schwartz teaches the feedback further comprises an indicator to a user to pause movement of the probe (audible signals or lights telling the user when to start and stop movement of the probe – col.7, lines 36-40).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate an indicator to a user to pause movement of the probe into the teachings of Takeuchi because such incorporation improves the accuracy of manual scanning (col.7, lines 28-29).

Regarding claim 8 Takeuchi discloses the ultrasound apparatus of Claim 1 wherein the presentation of feedback further comprises a visual indicator (Figure 7A shows probe movement information 46 which is a visual indicator).

Regarding claim 9 Takeuchi discloses the ultrasound apparatus of Claim 1. However, fails to explicitly disclose wherein the presentation of feedback further comprises an audible indicator.
In his disclosure Schwartz teaches it is known in the art the presentation of feedback further comprises an audible indicator (audible signals or lights telling the user when to start and stop movement of the probe – col.7, lines 36-40).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate an indicator to a user to pause movement of the probe into the teachings of Takeuchi because such incorporation improves the accuracy of manual scanning (col.7, lines 28-29).

Regarding claim 10 Takeuchi discloses the ultrasound apparatus of Claim 1, wherein the indicator for probe movement further comprises an instruction to shift probe orientation in a given direction (Figure 7A shows information 46 which provides instructions to change the orientation of the probe).

Regarding claim 11 Takeuchi discloses the ultrasound apparatus of Claim 1, wherein the indicator for probe movement further comprises an indication that the user should look to a display for directions for probe movement (Figure 7A shows information 46 displayed in order for the user to look and that provides directions for probe movement).

Regarding claim 12 Takeuchi discloses the ultrasound apparatus of Claim 1. However, fails to explicitly disclose wherein actuation of an indicator to a user to pause movement of the probe is followed by an instruction for probe movement.
In his disclosure Schwartz teaches wherein actuation of an indicator to a user to pause movement of the probe is followed by an instruction for probe movement (audible signals or lights telling the user when to start and stop movement of the probe – col.7, lines 36-40).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate an indicator to a user to pause movement of the probe into the teachings of Takeuchi because such incorporation improves the accuracy of manual scanning (col.7, lines 28-29).

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US 2004/0019270) in view of Eran et al. (US 2010/0217123) further in view of Schwartz et al. (US Patent No. 5,474,073) further in view of Passi (US Patent No. 5,952,577) further in view of Shao et al. (US 2012/0271166).

Regarding claim 2 Takeuchi discloses the ultrasound apparatus of claim 1, wherein the ultrasound imaging probe further comprises: a plurality of transducer elements (ultrasonic probe includes a plurality of transducers – [0028]).
However, fails to explicitly disclose a probe comprising a sensor of acoustic coupling quality, wherein the sensor comprises at least one pressure sensor disposed in proximity with the plurality of transducer elements, wherein the ultrasound apparatus is further adapted to issue a user alert upon a decision, based on output of the sensor, that acoustic coupling quality is insufficient.
In his disclosure Passi teaches a probe comprising a sensor of acoustic coupling quality, wherein the ultrasound apparatus is further adapted to issue a user alert upon a decision, based on output of the sensor, that acoustic coupling quality is insufficient (Figure 1 illustrates an Acoustic Coupling Monitoring Apparatus 30 which determines a degree of acoustic coupling; display 38 shows areas of insufficient coupling 54, display 38 also shows generated perceptible signals indicating the current degree of the acoustic coupling via label 56 – col.2, 7-53; note the Acoustic Coupling Apparatus 30 is being interpreted as the sensor, label 56 issues the user alert when is detected that the acoustic coupling is weak).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Passi into the teachings of Takeuchi because with such incorporation the scanning technique of an operator is optimized. However, fails to explicitly disclose wherein the sensor comprises at least one pressure sensor disposed in proximity with the plurality of transducer elements.
In his disclosure Shao teaches the sensor comprises at least one pressure sensor disposed in proximity with the plurality of transducer elements (Figure 3 illustrates pressure sensor 4 in close proximity to transducer probe 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Shao into the teachings of Takeuchi because such incorporation would increase the accuracy of the result (par. [0006]).

Regarding claim 3 Takeuchi discloses the ultrasound apparatus of claim 2. However, fails to explicitly disclose wherein the probe sensor further comprises about eight pressure sensors disposed in proximity to the plurality of transducer elements.
In his disclosure Shao teaches three pressure sensors disposed in proximity to the plurality of transducer elements (Figure 2 shows 3 pressure sensors). 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Shao into the teachings of Takeuchi because such incorporation would increase the accuracy of the result (par. [0006]).
While Shao teaches three pressure sensors disposed in proximity to the plurality of transducer elements fails to teach eight pressure sensors. However, it appears the apparatus will perform equally well with three pressure sensors.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to have three pressure sensors because it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4 Takeuchi discloses the ultrasound apparatus of claim 2. However, fails to explicitly disclose wherein the user alert comprises one or more of a visual alert and an auditory alert.
In his disclosure Passi teaches the user alert comprises one or more of a visual alert and an auditory alert (in Figure 1, display 38 shows areas of insufficient coupling 54, display 38 also shows generated perceptible signals indicating the current degree of the acoustic coupling via label 56 – col.2, 7-53).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Passi into the teachings of Takeuchi because with such incorporation the scanning technique of an operator is optimized.

Regarding claim 5 Takeuchi discloses the ultrasound apparatus of claim 4. However, fails to explicitly disclose wherein the visual alert is on the imaging probe.
In his disclosure Shao teaches the visual alert is on the imaging probe (Figure 1 shows state indicating device 7 which is located on the ultrasonic probe 1).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Shao into the teachings of Takeuchi because such incorporation would increase the accuracy of the result (par. [0006]).

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US 2004/0019270) in view of Eran et al. (US 2010/0217123) further in view of Schwartz et al. (US Patent No. 5,474,073) further in view of Vortman et al. (US 2004/0006272).

Regarding claim 6 Takeuchi discloses the ultrasound apparatus of Claim 1, wherein the user-guidance processor is further adapted to actuate the indicator to a user to pause movement of the probe (refer to rejection of claim 1).
However, fails to explicitly disclose pause movement of the probe so that image segmentation can occur.
In his disclosure Vortman teaches pause movement of the probe so that image segmentation can occur (segmentation of ultrasound image or images may be conducted in nearly real-time; as a user holds the ultrasound probe 12 of FIG. 1 in place, the user can switch on a tissue aberration correction mode to implement the method 50, or other such method in accordance with the invention; the system will automatically conduct the initial scan of step, and automatically segment the image in step 54 – [0083], Figure 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Vortman into the teachings of Takeuchi because such incorporation improves the output image by correcting tissue inhomogeneity (par. [0009]).

Regarding claim 7 Takeuchi discloses the ultrasound apparatus of Claim 6, wherein the indicator to pause probe movement is actuated (see rejection of claim 1). However, fails to explicitly disclose pause the probe movement  for about two seconds.
In his disclosure Vortman teaches pause the probe movement  for about two seconds (segmentation of ultrasound image or images may be conducted in nearly real-time; as a user holds the ultrasound probe 12 of FIG. 1 in place, the user can switch on a tissue aberration correction mode to implement the method 50, or other such method in accordance with the invention; the system will automatically conduct the initial scan of step, and automatically segment the image in step 54 – [0083], Figure 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Vortman into the teachings of Takeuchi because such incorporation improves the output image by correcting tissue inhomogeneity (par. [0009]).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US 2004/0019270) in view of Eran et al. (US 2010/0217123) further in view of Schwartz et al. (US Patent No. 5,474,073) further in view of Fenster et al. (WO 96/00402 A1).

Regarding claim 13 Takeuchi discloses the ultrasound apparatus of Claim 1. However, fails to explicitly disclose wherein the user-guidance processor is further adapted to make a determination that a desired field of view has been obtained; wherein the making of a determination that a desired field of view has been obtain is followed by an instruction to halt probe movement.
In his disclosure Fenster teaches make a determination that a desired field of view has been obtained; wherein the making of a determination that a desired field of view has been obtain is followed by an instruction to halt probe movement (Figure 12A shows a determination of whether a scanned anatomy is an area of interest, if it is an area of interest then the probe will remained fixed in place – p.11, 19-34).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Fenster into the teachings of Takeuchi because such incorporation is adaptable to any prior art and manufacture of probe (p.3, 27-37).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482